Citation Nr: 1520005	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-40 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for a herniated nucleus pulposus of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the veteran's claims.  A travel Board hearing was held before the undersigned Veterans Law Judge in July 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that further development is warranted in this claim.

As to the Veteran's claim for an increased rating for his service connected left leg disability, the Board finds that further development is warranted.  Specifically, the Veteran indicated, in a statement received at the RO in April 2015, that he was scheduled for a bilateral knee replacement initially sometime in March 2015, but that it may be postponed to sometime around August 2015.  Reviewing the Veteran's virtual file does not show any medical treatment records dated any later than late 2014, and those records do not show any discussion of knee replacement surgery.  It appears that the Veteran's knee disability has increased in severity since his last examination, if he is now scheduled for a left knee replacement.  As a total knee replacement, and the records surrounding that surgery, including those indicating an increase in severity in the Veteran's condition such that he now warrants a left knee replacement, would have a significant impact on the Veteran's evaluation for his service connected left knee disability, the Board finds that this claim must be remanded in order that those records may be associated with the Veteran's claims file.

Further, as to the Veteran's back claim, the Board notes that the Veteran did have a comprehensive prior VA examination which indicated that the Veteran's back condition was not secondary to service or aggravated by his service connected left knee disability.  However, considering there are outstanding VA treatment records for which this claim is being remanded, and an apparent significant increase in the Veteran's service connected left knee condition, the Board finds is appropriate to also remand this issue in order that all outstanding VA treatment records, which may be relevant to the Veteran's claim, be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any left knee or back disability.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  Specifically, all relevant records pertaining to the Veteran's recent or imminent left knee total replacement surgery should be associated with the claims file.

All attempts to procure records should be documented in the file. If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Then, after ensuring any other necessary development has been completed, to include a further VA examination, or medical opinion, for either the Veteran's service connected left knee, or claimed back condition, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






